Citation Nr: 0508636	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 26, 2003 and a rating in excess of 20 percent from 
September 26, 2003 for the service connected low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected residuals of a gunshot wound of muscle 
group XI of the right leg with hemidysesthesia of the dorsum 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This appeal arises from a January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO).

By rating action in July 1987, service connection for 
osteoarthritis (also known as hypertrophic arthritis) of the 
low back was granted as being secondary to the service 
connected residuals of a gunshot wound of the right lower 
extremity.  By rating action in September 2004, service 
connection for a disability of the fingers, a bilateral 
shoulder disability, a bilateral hand disability, a bilateral 
hip disability, and a neck disability was denied.  A notice 
of disagreement has not been submitted in relation to the 
September 2004 rating action.  

Thereafter, on the February 2005 informational hearing 
presentation, the representative maintained that the July 
1987 grant of service connection amounted to an award of 
service connection for systemic osteoarthritis.  He further 
maintained that every joint that is currently affected by 
osteoarthritis should be granted a separate compensable 
evaluation.  The facts, however, do not support this 
construction.  As the July 1987 grant of service connection 
for arthritis of the low back was based on a secondary 
service connection claim, it did not constitute a grant of 
service connection for systemic arthritis.  In light of the 
representative's contentions, the RO should contact the 
veteran and determine whether he wishes to pursue a claim of 
service connection for systemic arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected low back 
disability and residuals of a gunshot wound of the right 
lower extremity.

The service medical records include a February 1945 notation 
that shows that the veteran had suffered a gunshot wound of 
the right leg in December 1944.  The projectile entered the 
antero-lateral surface of the middle one-third of the right 
thigh and exited the posterior surface three inches below the 
entrance wound with an additional grazing wound of the right 
calf muscle.  The diagnosis was a gunshot wound of the right 
thigh and leg.  By rating decision in January 1946, service 
connection was awarded for residuals of a penetrating gunshot 
wound of the right leg, muscle group XI, with hemidysesthesia 
of the dorsum of the right foot.  A 20 percent evaluation was 
assigned and has stayed in effect until the current time.

On VA examination in February 1951, there were three scars 
present.  There was a one-inch oval scar of the antero-
lateral aspect of the thigh and a two by one and one-half 
inch scar of the postero-lateral aspect of the thigh.  The 
third scar was a two-inch by two-inch scar of the leg.  A 
February 1951 VA neurology examination report includes a 
diagnosis of neuritis of the right superficial peroneal 
nerve, cutaneous branch, as a residual of the gunshot wound 
of the right calf.  The 20 percent rating for a gunshot wound 
of muscle group XI with hemidysesthesia of the dorsum of the 
right foot was continued.

Applicable regulations include 38 C.F.R. § 4.55, which 
indicates that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in five anatomical 
regions.  There are three muscle groups of the foot and leg 
(diagnostic codes (DC) 5310 through 5312) and there are six 
muscle groups of the pelvic girdle and thigh (DC's 5313 
through 5318).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under section 4.25.  Furthermore, 38 C.F.R. 
§ 4.56 provides that a through and through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  

It is unclear from the record which muscle group or groups of 
the thigh were involved in the December 1944 gunshot wound.  
The service medical records and the February 1951 VA 
examination reports clearly show entrance and exit wounds of 
the thigh and a third wound of the calf.  Moreover, as the 
muscles of the thigh and calf represent different anatomical 
areas, the RO should consider whether separate ratings should 
be assigned for residuals of gunshot wounds to the calf and 
thigh. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's residuals of 
a gunshot wound of the right lower extremity under all of the 
applicable rating criteria.  Accordingly, the veteran should 
be afforded a VA examination which will provide complete 
clinical findings relative to the veteran's calf and thigh to 
include identifying all muscle groups that were affected by 
the gunshot wound.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
With regard to the low back, a review of the record shows 
that the August 2004 VA examination is inadequate for rating 
purposes as the examiner did not address the presence or 
absence of all of the diagnostic criteria necessary to fully 
and fairly evaluate the veteran's claim.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
complaints and the absence of necessary clinical findings for 
the adjudication of this claim, the veteran should be 
afforded another VA examination which addresses the factors 
mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Oakland Park 
VA outpatient clinic.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician who has the appropriate 
expertise to evaluate the veteran's low 
back and right lower extremity disorders.  
The claims folder must be made available 
to the physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished. 

The physician should provide complete 
range of motion studies for the low back.  
The physician should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the low back and whether 
there is likely to be additional range of 
motion loss of the service-connected low 
back due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The physician 
should indicate whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.  The physician must detail for 
the record all orthopedic and neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  With 
regard to the low back, the physician 
should indicate whether there is evidence 
of lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral 
loss of lateral spine motion in a 
standing position; or whether there is 
evidence of severe lumbosacral strain 
manifested by listing of the whole spine 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  With regard to the 
residuals of the gunshot wound, the 
physician should identify each muscle 
group that was injured as a result of the 
inservice gunshot wounds, and then 
provide complete information as to the 
type of injury, history and complaints, 
and objective findings for each injured 
muscle group in compliance with the 
criteria in 38 C.F.R. § 4.56.  All 
factors upon which any medical opinion is 
based must be set forth for the record.  
Each of the above criteria must be 
addressed by the physician.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  The RO 
should specifically determine whether 
separate ratings should be assigned for 
the gunshot wound residuals of the right 
thigh and the right calf.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




